DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,348,216. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims is substantially similar and recites similar limitations. It is because the claims in the continuation application are broader than the ones in the patent application, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982).
 	For example, claim 1 of the present application recites “obtain”, “obtain”, “produce”, “apply”, and “compare” steps which are similar to the patented claim 1. Furthermore, the cited patent has more limitations, thereby encompassing the present application's limitations.
 	Therefore, claim 1 of the present invention is broader than claim 1 of the patented application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al, “An automatic 2D-3D image matching method for reproducing spatial knee joint positions using single or dual fluoroscopic images” in view of Wirx-Speetjens et al, US 2013/0166256.
 	Regarding claim 1, Zhu discloses a device comprising: circuitry to: 
 	obtain two-dimensional images of a bone of a knee joint (abstract; figs. 1A-1B; page 2); 
 	obtain a candidate three-dimensional model of the bone (figs. 2-5; pages 2-3); 
 	produce two-dimensional silhouettes of the candidate three-dimensional model (figs. 2-5; pages 2-3); 
 	apply an edge detection algorithm to the two-dimensional images to produce corresponding edge images (pages 2 and 4); and 
 	compare the two-dimensional silhouettes to the edge images to produce a score indicative of an accuracy of the candidate three-dimensional model (pages 3-4; equations 4-5).
 	Zhu discloses claim 1 as enumerated above, but Zhu does not explicitly disclose 
obtain a candidate three-dimensional model of the bone from the two-dimensional images as claimed.
 	However, Wirx-Speetjens discloses a 3-D model of the object (e.g. a bone) generated from 2-D images (para 0034, 0046, and 0145-0146).
 	Therefore, taking the combined disclosures of Zhu and Wirx-Speetjens as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a 3-D model of the object (e.g. a bone) generated from 2-D images as taught by Wirx-Speetjens into the invention of Zhu for the benefit of allowing for designing and generating a device or product using accuracy maps and stability analysis (Wirx-Speetjens: para 0034).
 	Regarding claim 2, the device of claim 1, Zhu and Wirx-Speetjens in the combination further disclose wherein the circuitry is to obtain the candidate three-dimensional model of the bone using the two-dimensional images (Wirx-Speetjens: para 0034, 0046, and 0145-0146) and reference models of bones of human knee joints (Zhu: figs. 2-5; pages 2-3).
 	Regarding claim 3, the device of claim 1, Zhu in the combination further disclose wherein the bone is a femur, and wherein at least one condylar profile is visible in the two-dimensional silhouettes and the edge images (figs. 2-5; pages 2-4).
 	Regarding claim 4, the device of claim 3, Zhu in the combination further disclose wherein the at least one condylar profile is a sagittal condylar profile (figs. 2-5).
 	Regarding claim 5, the device of claim 3, Zhu in the combination further disclose wherein an intercondylar notch of the femur is visible in the two-dimensional silhouettes and the edge images (figs. 2-5).
 	Regarding claim 6, the device of claim 5, Zhu in the combination further disclose wherein medial and lateral epicondyles of the femur are visible in the two-dimensional silhouettes and the edge images (figs. 2-5).
 	Regarding claim 7, the device of claim 1, Zhu in the combination further disclose wherein the bone is a tibia, and wherein at least one condylar profile is visible in the two-dimensional silhouettes and the edge images (figs. 2-5; pages 2-4).
 	Regarding claim 8, the device of claim 7, Zhu in the combination further disclose wherein the at least one condylar profile is a sagittal condylar profile (figs. 2-5).
 	Regarding claim 9, the device of claim 7, Zhu in the combination further disclose wherein an intercondylar eminence of the tibia is visible in the two-dimensional silhouettes and the edge images (figs. 2-5).
 	Regarding claim 10, the device of claim 1, Zhu in the combination further disclose wherein the circuitry is further to: 
 	position the two-dimensional images and the candidate three-dimensional model in a three-dimensional space (page 3); and 
 	determine positions in three dimensions of x-ray sources utilized to produce the two-dimensional images (page 3).
 	Regarding claim 11, the device of claim 10, Zhu in the combination further disclose wherein the circuitry is further to trace rays from a determined position of an x-ray source utilized to produce one of the two-dimensional images to the corresponding two-dimensional image (fig. 1; pages 2-3).
 	Regarding claim 12, the device of claim 11, Wirx-Speetjens in the combination further disclose wherein the circuitry is further to identify, for each ray, polygons on a surface of the candidate three-dimensional model that intersect the ray (fig. 10; para 0090-0092).
 	Regarding claim 13, the device of claim 12, Wirx-Speetjens in the combination further disclose wherein the polygons identified for each ray are adjacent and arranged in opposing orientations (fig. 10; para 0090-0092).
 	Regarding claim 14, the device of claim 13, Wirx-Speetjens in the combination further disclose wherein the circuitry is further to determine one or more common edges between the polygons identified for each ray (fig. 10; para 0090-0092).
 	Regarding claim 15, the device of claim 1, Zhu in the combination further disclose wherein the circuitry is further to apply a mask to the two-dimensional images to remove an object from the two-dimensional images (page 2).
 	Regarding claim 16, the device of claim 1, Zhu in the combination further disclose wherein to compare the two-dimensional silhouettes to the edge images to produce a score indicative of an accuracy of the candidate three-dimensional model comprises to: 
 	locate, in the edge images, pixel values that correspond to edges in the two-dimensional silhouettes (pages 3-4; equations 4-5); and 
 	sum the located pixel values (pages 3-4; equations 4-5).
 	Regarding claim 17, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 18, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 19, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 20, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Rivet-Sabourin, US 2016/0070973 discloses a system and method for active contour segmentation.
 	Yomdin et al., US 2010/0259546 discloses a system includes an aligner to align an initial position of an at least partially kinematically, parameterized model with an object in an image, and a modelizer to adjust parameters of the model to match the model to contours of the object, given the initial alignment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665